Citation Nr: 1817381	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-14 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an earlier effective date for service connection for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested and was scheduled for a Travel Board hearing in September 2016.  However, he cancelled his hearing and has not requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied in a December 2004 rating decision.  The Veteran perfected an appeal to the Board, which denied his claim in a May 2009 decision.  

2.  The Veteran did not appeal the May 2009 Board decision to the Court of Appeals for Veterans Claims (Court).

3.  A petition to reopen the claim of entitlement to service connection for PTSD was received on June 22, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 22, 2009, for the award of service connection for PTSD with depressive disorder are not met.  38 U.S.C. §§ 5107, 5110, 7266 (2014); 38 C.F.R. §§ 3.102, 3.400, 20.1100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2014); 38 C.F.R. § 3.400 (2017).  The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.  § 5110 (a); 38 C.F.R. §§ 3.400 (q)(2), 3.400(r).  

It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248(2002).  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R.  § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104 (b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).   

Analysis

By way of background, the Veteran filed an original claim for service connection for PTSD in May 2004.  Service connection for PTSD was denied in a December 2004 rating decision and the Veteran perfected an appeal to the Board.  The Board issued a May 2009 decision in which it denied service connection for PTSD.  The record does not show that the Veteran filed a timely Notice of Appeal with the Court.  The May 2009 Board decision is final.  38 U.S.C. § 7266.  Because the May 2009 Board decision is final, it is not subject to revision in the absence of CUE.   

A petition to reopen the claim of entitlement to service connection for PTSD was received on June 22, 2009.  Following VA's receipt of the June 22, 2009 claim to reopen, service connection for PTSD with depressive disorder was granted by the RO in January 2010.  The RO assigned an effective date of June 22, 2009.

There is no evidence of an unadjudicated or pending informal or formal claim, or written intent to file an application to reopen the Veteran's previously denied claim for service connection for PTSD before the June 22, 2009 application to reopen.  Thus, tere is no legal entitlement to an earlier effective date, except on the basis of clear and unmistakable error (CUE) in an earlier decision.  

The Veteran asserts that VA failed to properly assist him with his 2004 claim.  In addition, he contends that the VA made a mistake on his prior claim and "wishes to have his claim reviewed as such for an earlier effective date as the same evidence was available to the VA."  February 2010 VA Form 21-4138.  In other statements, the Veteran asserts that he should have been granted service connection in 2004.

To the extent that the Veteran's contentions can also be interpreted as seeking CUE in the December 2004 rating decision, that decision is not subject to an assertion of CUE because it was directly subsumed by the final May 2009 Board decision.  The subsuming doctrine holds that when a rating decision is appealed to and affirmed by the Board, a claimant may not collaterally attack the RO decision via CUE because it has been "subsumed" by the Board's decision.  See 38 C.F.R. § 20.1104; see also Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, Johnston v. West, 11 Vet. App. 240, 241 (1998).  In order to reverse a rating decision that has been subsumed by a Board decision, the Veteran must collaterally attack the Board decision. Id.
	
For a claim of clear and unmistakable error to be reasonably raised, it must be pled with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  It is also well established that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  The Veteran has not filed a motion asserting CUE in the May 2009 Board decision, and, as such must be pled with specificity, the Board declines to infer a motion for CUE in that decision.  38 C.F.R. § 20.1404. 

Accordingly, absent a finding of CUE in the May 2009 Board decision, which has not been raised or pleaded with any specificity, the earliest possible effective date is June 22, 2009; the date the Veteran's petition to reopen his claim for PTSD was received.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (q)(1)(ii) (2017).  Therefore, entitlement to an earlier effective date for the grant of service connection for PTSD with depressive disorder is not warranted.


ORDER

An effective date earlier than June 22, 2009, for the grant of service connection for PTSD with depressive disorder is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


